323 So. 2d 678 (1975)
AQUACO, INC., a Corporation, Appellant,
v.
Norma HOPKIN D/B/a Tropical Fish Warehouse and Northwest Miami Tropical Wholesalers, Inc., Appellees.
No. 75-987.
District Court of Appeal of Florida, Third District.
December 9, 1975.
Krongold & Bass and Theodore Bayer, Miami, for appellant.
Emanuel Sponder, Miramar, for appellees.
Before HENDRY, HAVERFIELD and NATHAN, JJ.
PER CURIAM.
Aquaco, Inc., plaintiff in the trial court, appeals from an order granting defendants' motion to transfer, which motion asserted the defense of improper venue.
*679 The sole question presented on this interlocutory appeal is whether the defendants waived their privilege of venue when they did not file a timely motion therefor or claim the privilege in their answer but asserted the venue privilege, apparently under § 47.011, Fla. Stat., by motion filed subsequent to the answer. We hold that defendants' privilege of venue is deemed waived. Brennan v. Brennan, Fla.App. 1966, 192 So. 2d 782; Singer v. Tobin, Fla. App. 1967, 201 So. 2d 799; Fixel v. Clevenger, Fla.App. 1973, 285 So. 2d 687.
The trial court's order of transfer is reversed.